Case 2:19-cv-00316-RWS Document 127 Filed 04/23/20 Page 1 of 5 PageID #: 2066




                           UNITED STATES DISTRICT COURT
                                            FOR THE
                       EASTERN DISTRICT OF TEXAS, MARSHALL DIVISION


MERS KUTT,                                               )
                                                         )
          Plaintiff,                                     )
                                                         )
                                                         )      Civil Case 2: 19cv316
              v.                                         )
                                                         )
APPLE INC. ET AL                                         )
                                                         )
          defendant.                                     )



                                        NOTICE OF APPEAL

Plaintiff, Professor Mers Kutt, in the interest of doing what he preaches in an area that is crucially

important to the world, and its survival, submits that this case is vitally important and we must not

lose this rare opportunity to make a giant leap forward in making the world a much safer and better

place for people worldwide.

In computers, the goal is to eliminate the actions being taken by Defendant corporations to deter

advancements in computers, as these advancements, also play a major role in achieving an overall

world solution, plaintiff’s goal since quite young.

In finance, it is the distribution of funds that needs serious correction because the gap between rich

and poor is forever increasing, which is absurd, and plaintiff detected where we have gone astray

and has already charted a solution which this court can initiate with rather straight forward rulings

on laws being broken. One day, the medical and pharmaceutical disciplines may take note and also

follow the example we can set here in this court in Marshall, Texas.


                                                  1
Case 2:19-cv-00316-RWS Document 127 Filed 04/23/20 Page 2 of 5 PageID #: 2067



Plaintiff submits that the Judge had not gleaned sufficient knowledge of this case, albeit being

unintentional, and under extremely trying circumstance, and as a result the Judge “abused

discretion” and plaintiff requests the case be remanded to the Marshal District Court.

Plaintiff however also adds that while he believes the Court did err, all of this took place during

an unfortunate combination of events at a very confusing time which in addition to having to deal

with 41 defendants, in a very atypical and challenging case.

The plaintiff who at 87 is the last living inventor of the top 10 inventions in history which have

made huge positive changes in the world, and that merits putting up with exceptional

circumstances and giving plaintiff the latitude to take that further step that will make one a giant

step which will result with changing the world with possibly the biggest ever step in finance.

While this case may fall short of 1 trillion dollars, it will put in motion the redistribution of the

remining 53.5 trillion dollars by the Federal government. because the 54.5 trillion dollars that

have been distributed with a flawed inflation process and redistribution may just become one of

the top 11 for changing the world.

The 54.5 trillion is a scary figure standing alone, however with an equal distribution to 327 million

Americans over a 17 year period is $9,800/year and $817/month for each person, and what that

can accomplish will appear like miracles. It was an error to dismiss such an important case,

however making amends with remanding the case to Marshall will get us back on track within a

month or 2, COVID-19 willing.

‘Response Adds Supplement’ and ‘Exhibit A’
Plaintiff follows with supporting justification of the Notice of Appeal in the 2 above named

documents, and are enclosed in the ATTACHMENT following this Notice to Appeal. These 2



                                                 2
Case 2:19-cv-00316-RWS Document 127 Filed 04/23/20 Page 3 of 5 PageID #: 2068



documents were ready 2 weeks before the Order to Dismiss was issued on March 23,2020, and

another 17 days before the ‘cancelled’ hearing scheduled for April 9, 2020.

There was no warning of the abrupt dismissal and plaintiff had no idea that an earlier filing was

even an issue, otherwise he would have made the submission immediately. They have good

relevant information and Plaintiff hopes they qualify and are useful.

He saw no harm in sending them 2 weeks in advance of the hearing as he decided he had to provide

more detail after his request for a 1 week deferral of the hearing so that he could safely fit in his

dental appointments for the surgery in Canada, was denied due to not providing more detail.

Denial of Deferral for Dental Surgery
Plaintiff having broken an implanted dental-bridge complicated things as it left him with a big

hole in his front teeth. He needed major dental work however he had to return to Toronto because

in Marshall it would cost $13,000, and in Toronto, it was under $1,500. He still has the big hole

as COVID-19 closed the dentist’s office upon his return from holidays.

However this led to a misunderstanding as plaintiff thought the court’s denial of his request for a

one week deferral of the hearing to tend to the dental issue meant he should take more time to

include more detail in his responses as he was trying to be very brief to please the Court.

This misunderstanding turned into causing is a key reason the Court gave for their decision to issue

the order – a delay in the submission of the Response added Supplement and Exhibit A.

Courts Reasons for Issuing the Order

 Plaintiff files this Notice to Appeal because it is a vitally important case, and it would be heresy

 to lose this opportunity to make the world an incredibly safer place as here in this this case we

 have Mers Kutt, the plaintiff, who is the world’s leading inventor in computers during the past



                                                 3
Case 2:19-cv-00316-RWS Document 127 Filed 04/23/20 Page 4 of 5 PageID #: 2069



 52 years,. He is also the only living inventor of the top 10 inventions in history for changing the

 world, and unlike his invention which is ranked 4th of the inventions in history of the and he is

 also a proven expert in charting the evolution of computing and computers.

 We will have close look at the Court’s reasons for the Dismissal Order. It is all in the following

 paragraph:

  Mr. Kutt…filing an objection “to defendant’s Motion for Oral Hearing and Motions for Dismissal as They
  Desecrate the Honor of the Court with a Myriad of Incredulous, False Statements
  and They Also Demean Plaintiff’s Invention of the PC Which in 2017, the
  United States Librarian of Congress and National Geographic Ranked 4th of ‘Top 10’ Inventions in History for
‘ Changing the World.’ ” Docket No. 91. Mr. Kutt then filed a response to Chase’s request for oral hearing (Docket
  No. 116), in which he indicated that another document was forthcoming; however, Mr. Kutt has, to-date, not made
  any additional filings.
  The Court, having considered the motions to dismiss the Complaint and the Amended Complaint, concludes that
  Mr. Kutt has failed to state a claim upon which relief can be granted against any defendant in this action, and
  therefore sua sponte dismisses the case against all defendants.



Breaking it Up and Adding Commentary:

1.   Mr. Kutt…filing an objection “to   defendant’s Motion for Oral Hearing and Motions for Dismissal
        as They:

2.   Desecrate the Honor of the Court with a Myriad of Incredulous, False Statements
     and They Also Demean Plaintiff’s Invention of the PC
        The Court does not believe these statements. Neither did the Defendants’ Attorneys and none of the entire
        group of Attorneys for the defendants would not explain why because plaintiff is known by the computer
        world for doing the impossible with his inventions; attorney are best known for avoiding the truth
        whenever required.

3.   Which in 2017, the United States Librarian of Congress and National Geographic Ranked 4th of ‘Top 10’
     Inventions in History for ‘ Changing the World.’

        The United States Librarian of Congress is highly respected and National Geographic invited her to make
        the selections of the top 10 and they published them in a 2017 spring edition of National Geographic
        publication.


4. ” Docket No. 91. Mr. Kutt then filed a response to Chase’s request for oral hearing (Docket
 No. 116), in which he indicated that another document was forthcoming; however, Mr. Kutt has, to-date, not made
 any additional filings.

        The reason for the misunderstanding has already been explained above and there were 2 documents, not
        one, and both are also included in an attachment to this filing.

 The Court, having considered the motions to dismiss the Complaint and the Amended Complaint, concludes that
 Mr. Kutt has failed to state a claim upon which relief can be granted against any defendant in this action, and
 therefore sua sponte dismisses the case against all defendants.

                                                        4
Case 2:19-cv-00316-RWS Document 127 Filed 04/23/20 Page 5 of 5 PageID #: 2070




First we certainly do state at least a number of claims for relief which exceeds the ‘one’ that defendants have asked
for, in fact with some like Apple, who have a huge number of products, we devote a huge number of pages and
tables of models, damages and/or units and dollar amounts that we seek for relief and they are stretched out over
many years. With the huge number of defendants and products it is not possible to go into individual statements of
claims for hundreds if not much higher numbers., However partial listings are available in the Amended Complaint
in the following Sections: Counts I to IV; Prayer for Relief; Calculations of Royalties and Damages.
With some defendants such as IBM and Apple, there are sections and many detailed pages of descriptions with
tables of figures showing the number of units and dollars being sought for relief, along with the reasons.

This is a unique case and filing, particularly with 30 corporate defendants, 30 CEOs, 11 miscellaneous defendants,
and 7 billion products sold with the patented technology worldwide and these are due to very good reasons- 30 times
faster than IBM’s/Lenovo, Dell etc. PCs when using the same microprocessor chip, but without plaintiff /ALL
Computers Inc. technology included.




Dated:
April 22, 2020
                                                               /s/ Mers Kutt
                                                               Mers Kutt, Plaintiff acting pro se
                                                               mk@merskutt.com
                                                               318 507 1991 (upon return to Marshall)
                                                               647 569 1919 (Toronto, Canada)
                                                               954 607 7482 (While travelling)
TO:
Apple Inc. Legal Counsel
1 Infinite Loop,
Cupertino, CA 95014-2083

IBM Corp. Legal Counsel
International Business Machines Corporation
1 New Orchard Road, Armonk, NY 10504-1722;
Armonk, NY 10504-1722;

Groups B and C

ATTACHMENT FOLLOWS

                                 CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5 on this 22nd day of April, 2020. As of this date, plaintiff and all

counsel of record have consented to electronic service and are being served with a copy of this

document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                          5
